Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US20180034087)
2.	Regarding claims 1, 2, 4, 5 and 9, Watanabe teaches a fuel cell system (see Fig. below) comprising: a fuel cell; an injection device configured to inject anode gas; an ejector mechanism through which the anode gas injected from the injection device flows; a circulation path configured to return the anode gas, discharged from the fuel cell, to the ejector mechanism; a supply path configured to supply the anode gas, discharged from the fuel cell together with the anode gas injected from the injection device from the ejector mechanism, to the fuel cell; and a controller configured to control the injection device (see Fig. below).
3.	It is inherent that the controller of Watanabe can perform the second step of Applicant in instant claims 1, 2, 4, 5 and 9 since “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does structural limitations of the claim” (MPEP 2114).

    PNG
    media_image1.png
    591
    852
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US20180034087) in view of Yamamoto et al. (US20160141659).
5.	Regarding claims 1, 2, 4, 5 and 9, Watanabe teaches a fuel cell system (see Fig. below) comprising: a fuel cell; an injection device configured to inject anode gas; an ejector mechanism through which the anode gas injected from the injection device flows; a circulation path configured to return the anode gas, discharged from the fuel cell, to the ejector mechanism; a supply path configured to supply the anode gas, discharged from the fuel cell together with the anode gas injected from the injection device from the ejector mechanism, to the fuel cell; and a controller configured to control the injection device (see Fig. below).

    PNG
    media_image1.png
    591
    852
    media_image1.png
    Greyscale


7.	Yamamoto teaches injector 10 and the regulating valve 6 are controlled by an ECU (Electronic Control Unit) 20 [0021], and the intermittent injection of the fuel gas causes the pressure on the downstream side of the injector to increase and decrease alternately [0019] for the benefit of providing a fuel cell system that reduces deterioration in estimation accuracy of a discharge amount of a fuel gas [0004].
8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe with the above teachings of Yamamoto for the benefit of providing a fuel cell system that reduces deterioration in estimation accuracy of a discharge amount of a fuel gas


9.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US20180034087) in view of Yamamoto et al. (US20160141659) as applied to claim 1 in view of Tsubouchi et al. (US20190312288)
10.	Regarding claims 6 and 7, the complete discussion of Watanabe and Yamamoto as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 6 and 7. Watanabe teaches a single ejector (see Fig. above).
11.	Tsubouchi teaches first injector 56 [0023] and second injector [0027] (Figure 1) for the benefit of greater internal energy of the fuel gas and obtaining greater the mechanical energy of a fuel cell system [0003].


Allowable Subject Matter
Claim 8 is allowable over the prior art of record

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722